Citation Nr: 1625932	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1971 and from August 1971 to August 1984. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the Board at a videoconference hearing from the RO in January 2013.  After the hearing, the Board remanded the matter in April 2014.  The Veterans Law Judge (VLJ) who presided over the January 2013 hearing has since retired from the Board, so the Veteran was offered the opportunity to elect an additional hearing before the VLJ who would ultimately decide his appeal.  In August 2015, the Veteran elected to have another Board hearing.

Accordingly, the Board again remanded the matter in September 2015.  The Veteran testified before the undersigned VLJ in a videoconference hearing from the RO in April 2016.  

The record was held open for 30 days after the hearing to allow the Veteran to submit additional evidence.  Later that month, which was also following the RO's most recent adjudication of the case in a September 2014 supplemental statement of the case (SSOC), the Veteran submitted additional pertinent evidence.  The record does not show that he submitted a waiver of initial RO review for this evidence.  Because the Board is granting the Veteran's claim, however, the Board can proceed with appellate review of this evidence.  38 C.F.R. 20.1304(c) (2015); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDING OF FACT

It is as likely as not that the Veteran was exposed to Agent Orange during service in Thailand, and he has been diagnosed with diabetes mellitus type II.
CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has diabetes mellitus type II (diabetes) resulting from Agent Orange exposure in Thailand. 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Exposure to Agent Orange may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  VBA Manual M21-1, IV.ii.1.H.5. (2016).

The list of diseases associated with exposure to certain herbicide agents includes Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2015).

Analysis

Here, there is no material dispute that the Veteran was diagnosed with diabetes in August 1995.  There is also no material dispute that he served in Thailand during the Vietnam War at U-Tapao Royal Thai Air Force Base (RTAFB) from November 1972 to November 1973.  Service records show that he was a Communications Center Specialist in the Special Security Office during that time. 

What remains in dispute is whether his service in Thailand involved duties that placed him on or near the perimeter of the base.  The provisions of the VBA Manual contemplate regular perimeter duty as two military occupational specialties (MOS) that are presumed to have had the requisite perimeter duty are military police and dog handlers.

At the February 2013 Board hearing, the Veteran testified that he worked in the communications center, which was right across the street from the flight line.  Board Hr'g Tr. 3.  In this capacity, he had to go out and deliver messages, so he traveled base wide distributing messages.  Board Hr'g Tr. 3.  At his April 2016 Board hearing, he further testified that he had to cross the main perimeter of the base when leaving post.  Board Hr'g Tr. 7.  

The Board finds that his testimony is consistent with the places, types, and circumstances of such service.  38 U.S.C.A. § 1154(a) (West 2014).  The Veteran also submitted maps of the U-Tapao RTAFB.  A review of the base map reveals that the flight line ran nearly the entire width of the base on one side, and that it was located very close to the base perimeter on that side.  

Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's duties and activities at U-Tapao RTAFB, when considering the location of his duty station and duties, brought him to the perimeter on regular occasion.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

With these facts established, it is VA's policy to presume exposure to herbicides as there is no affirmative evidence to the contrary.  See VBA Manual M21-1, IV.ii.1.H.5.  Because it is presumed that diabetes results from Agent Orange exposure, a nexus to service is established under 38 C.F.R. § 3.307 as there is no affirmative evidence to the contrary. 

For these reasons, the elements needed to establish service connection for diabetes are met, and the appeal must be granted.  This decision represents a complete grant of the relief sought on appeal.  


ORDER

Service connection for diabetes mellitus type II is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


